ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                          )
                                                     )
Fardaye Roshan Logistics & Supply Company            )    ASBCA No. 6024 7
                                                     )
Under Contract No. WSJ9JE-14-P-0037                  )

APPEARANCE FOR THE APPELLANT:                            Walt Pennington, Esq.
                                                          Pennington Law Firm
                                                          San Diego, CA

APPEARANCES FOR THE GOVERNMENT:                          Thomas H. Gourlay, Jr., Esq.
                                                          Engineer Chief Trial Attorney
                                                         Matthew S. Tilghman, Esq.
                                                         Rebecca L. Bockman, Esq.
                                                          Engineer Trial Attorneys
                                                          U.S. Army Engineer District, Middle East
                                                          Winchester, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 7 January 2016




                                                 Administr · e Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60247, Appeal ofFardaye Roshan
Logistics & Supply Company, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals